Title: To George Washington from Tobias Lear, 19–20 June 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia June 19[–20]th 1791.

I have had the honor to receive your letters of the 12th & 15th of this month. The former of which I should have acknowleged by the last post had I not been absent on a journey to New York when it arrived in this City. The cause of my Journey to New York was to attend my mother to this place where she proposes to spend a week or two on a visit to Mrs Lear & myself. She had a favorable opportunity of coming to New York, from whence (unexpectedly) I received a letter from her requesting that I would, if it was in my power, come to that place & accompany her to Philadelphia. I accordingly sat off in the Stage on Tuesday last & returned with her by the same conveyance, yesterday. I have provided lodgings for her at Mrs Houses which makes it very convenient for Mrs Lear to be much with her.

It is really unlucky, as you did not return by the way of Taylor’s Ferry, that Letters were directed to you at that place. Mr Jefferson gave me a list of the Stages by which you proposed to return, but the time of arrival at those Stages was not fixed; he therefore advised directing letters, until the last of may, to Taylor’s ferry by the way of Petersburg, between which places he observed there was a constant intercourse & that a week would hardly ever elapse without presenting an opportunity of sending letters from the latter to the former. I accordingly directed three letters to that place for you—viz.—may 15th—22d & 29th. The last, however, with directions to the Post master of Petersburg, if he should have no opportunity of sending it to Taylor’s ferry before a certain day, to return it to Fredericksburg to wait your arrival there. That of the 22d appears to be the only one missing. It enclosed one of Mr Paine’s pamphlets, & gave the sketch of a conversation which took place between Colo. Beckworth & myself relative to the dedication of that work.
Agreeable to your directions contained in Major Jackson’s letter I informed the Secy of War of your arrival at Mount Vernon, and of the necessity there was of transmitting duplicates of such dispatches as he might have directed to you at Taylor’s Ferry, provided such dispatches contained anything of a particular or pressing nature. The Secretary of State has not yet returned from his northern tour; but is expected this evening, when I will communicate the above to him. He & Mr Madison arrived in N. York on thursday last, where I saw them. They express themselves very much gratified by their journey & observations, and both appear to have been benefited in their health by it. Mr Madison does not intend to return immediately to this place, and is not certain but that he shall pay a visit to Boston & the maritime parts of the eastern States before he sets his face to the Southward.
In conformity to the opinion of the Secretary of the Treasury I have the honor now to enclose 12 Commissions for the Cutters to receive your Signature.
The persons whom I have heard mentioned as being more likely to come to view in selecting a successor to Judge Hopkinson are, Mr Lewis, the Attorney, Mr Peters, Mr Ingersoll and a Mr Lawrence who married Gen. Sinclair’s daughter. Judge Shippen has likewise been spoken of. The first mentioned Gentleman is thought to stand on the highest ground in every point of

view. But it is said that his practise at the bar is so much more lucrative that he would not accept it. However it is thought that he will have it in his power to accept or decline. The second Gentleman is pretty generally thought of. Altho’ he has not been in the habits of practise at the Courts; yet it is said that he has a good stock of Law knowledge, and his merit is unquestionable. The 3d is spoken of as a gentleman learned in the law—respectable & meritorious. Of the 4th I have heard but little said—and the 5 Gentleman is said to have been respectable on the bench for many years.
Of all the Gentlemen who have been brouqht to view for the Comptroller’s place Mr Kean was thought, on every account, to be the most suitable man to fill that office unless the Auditor should be advanced (which was thought the most likely step and such were his merits that few, besides the applicants or their friends, expected any other person). But there seem to be two obsticles to this Character—first a doubt whether he would accept it—and secondly whether he could be removed from his present office without removing at the same time all expectation of having the business of that board brought to a close; for he is considered as the principal agent in that business. He has attended to it closely & indefatigably. Mr L. from New Hampshire went home in the beginning of April and has not yet returned.
I have not heard Mr Richmond spoken of here with a view to either the Comptrollers or Auditors office. Colo. Pickering was mentioned as a person highly qualified for the discharge of either; but whether he would accept the latter or not I have not understood. Colo. Drayton & Colo. Forrest I have not heard named. I have understood that Mr Smith of Baltimore who was in Congress last winter would accept it (the Auditors office) & his qualifications are said to be very competent to the duties thereof. His respectability is well known.
I shall not fail to use every indirect means, in my power, to ascertain the public opinion with respect to the fittest Character to fill these offices and shall communicate whatever I may learn on that head.
There has been a Holy day at the College for the week past, and it happend at a lucky season for Washington, for he has been so much indisposed with the Chicken pox, and, since that has left him, with biles, that has not been able to attend his

school near a fortnight. Mr Fentham, I am informed, is certainly to quit his place in the latin school, which, it is said, will thereby suffer an almost irreparable loss; for he is considered as a good Scholar, and has more authority in the School than any of the other masters.
I am in hopes that the Servants of the family, finding a steady determination on the part of their immediate inspectors to have regularity & industry established in the house, and an assurance from higher powers that they will be supported in their just & reasonable measures, will be induced to act as they ought.
It is a matter of serious regret that the prospects of the farmer are so bad from a want of rain. Appearances have been rather unfavorable here for a few days past; but we have just now been blessed with a fine & an abundant shower which very much alters the face of things.
Permit me, sir, to do in this part of my letter what I ought to have done in the first line—that is, to congratulate you upon your safe return to Mount Vernon in the full enjoyment of your health to express the pleasure which that event gives me—and to add my prayers & wishes for as happy a termination of your journey at this place.
Colo. Smith arrived from London a short time since, & was in this place last week. He reports that there were strong assurances from the British ministry that a diplomatic Character would be sent out here in a few months. Colo. Beckworth reports also that his letters confirm that Account; but who will be the man was not then known.
Colo. Walker arrived in New York while I was there after a passage of 43 days from Bristol—I saw him. He says the ministerial party in England declare there will be a war between G. Britain & Russia; unless the Empress makes peace with the Turks—upon the terms proposed by the mediating powers; but the people at large beleive no such thing—they reprobate the idea of a war with Russia from which nothing is to be expected—and they have been so much in the habit of a profitable commerce with that Country that such a step would be so unpopular that the minister would fall in consequence of it.
Mr Dandridge will have the small pox very lightly—this is the 15th day of his inoculation—and but two or three pustules have yet made their appearance.

Mrs Lear is grateful for your kind remembrance of herself and the Child—and with me unites in sentiments of the highest respect & most sincere Attachment with which I have the honor to be Sir, Your most Obedt & very grateful Humble Servant

Tobias Lear.


Monday morning 8 O’Clock


P.S. The Commissions which I mentioned within are not sent herewith. All that were struck off for the Cutters were done under Colo. Hamiltons direction & sent to his office, from whence those came which were filled & received your signature. I have sent twice for some of the blanks but as the Office is not yet opened I cannot get them & this is the last moment of the Mail for this day. They shall be forwarded by the next post.


T.L.
